Citation Nr: 9913827	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland 



THE ISSUES

1.  Entitlement to service connection for an acquired right 
eye disorder.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected status post ligament damage, right knee.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected status post ligament damage of both thumbs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from March 1973 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the RO, which 
granted service connection and assigned noncompensable 
ratings for status post ligament damage of the right knee and 
status post ligament damage of both thumbs.  

It is noted that both the veteran's substantive appeal of 
June 1997 and later statements and sworn testimony indicate 
her intention to pursue other claims denied by the rating 
decision in June 1996.  However, these additional matters 
have not been development for appellate consideration.  
Accordingly, the claims of service connection for heart, 
breast, low back, left ankle, left foot, right shoulder, a 
gynecological and headache disorders are referred to the RO 
for appropriate action.  

The veteran was afforded a hearing before this Member of the 
Board in July 1998.  At that time, the veteran submitted 
additional evidence in support of her appeal, along with a 
waiver of office of original jurisdiction adjudication.  
38 C.F.R. § 20.1304(c) (1998).  

(The issues of increased ratings for the service-connected 
status post ligament damage of the right knee and status post 
ligament damage of both thumbs are the subjects of the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
developed by the RO.  

2.  The veteran's currently demonstrated right eye 
disability, diagnosed as that of central serous 
chorioretinopathy, with epiretinal membrane and a macular 
pseudohole and posterior vitreous detachment, likely had its 
clinical onset while she was on active duty.  



CONCLUSION OF LAW

The veteran's right eye central serous chorioretinopathy, 
with epiretinal membrane and a macular pseudohole and 
posterior vitreous detachment is due to disease or injury 
which was incurred in active service.  38 U.S.C.A. §§ 1110, 
1111, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in April 1976, the veteran complained of "problems" with 
typing, apparently visual difficulties.  The veteran's eyes 
appeared normal.  On optimetric examination in July 1977, the 
veteran indicated that she did a lot of close work and that 
she had used prescription eyeglasses for the past three years 
for near vision.  Far visual acuity was that of 20/25 
bilaterally, and she was fitted for soft contact lenses at 
her request.  

On examination in June 1981, a distant visual acuity defect 
was noted, but found to be "adequately" corrected by eye 
glasses and contact lenses.  It was noted, however, that her 
distant vision was found to be corrected to that of 20/25 in 
the right eye, with 20/20 vision in the left eye.  

On eye examination in May 1982, no defects were noted.  The 
veteran's visual acuity was found to be corrected to that of 
20/15 in the right eye.  

On examination in October 1982, the veteran's right eye 
distant visual acuity was found to be that of 20/100, 
corrected to that of 20/15, and with 20/20 near visual acuity 
corrected to that of 20/17 in the left.  

On ophthalmologic examination in June 1983, the veteran was 
found to have a right eye epiretinal membrane in a veil-like 
fashion, which extended from the inferior temporal area of 
the right eye, superior-nasally toward and over the foveal 
and macular area.  

In April 1985, the veteran was fitted for hard contact lenses 
at her own request.  There was no change in her prescription 
at that time.  

In May 1985, the veteran was seen for right eye swelling due 
to a bug bite.  

In December 1988, the veteran was seen for complaints of 
increased watering, pruritus, and injection of the right eye.  
The veteran denied any history of glaucoma, photophobia or 
blurred vision.  The diagnosis was that of conjunctivitis, 
possibly viral.  

In April 1989, the veteran was seen for an inability to 
remove a gas-permeable contact lens from her eyes.  She was 
given a suction cup for this.  In April 1989, she was also 
seen for a left eye corneal abrasion caused by a toothpick 
injury.  Her visual acuity was that of 20/50 uncorrected in 
the right eye, corrected to that of 20/15 with eye glasses.  

In December 1989, the veteran was given an eye consultation 
for complaints of headaches after reading.  No diagnosis was 
made, other than to effect a change in her eye glass 
prescription.  In July 1989, the veteran was seen for 
complaints that the right contact lens was chipped or 
destroyed.  On examination, the contact lenses were normal, 
as were her eyes in appearance.  No abnormalities were noted, 
and the veteran's corrected visual acuity was found to be 
that of 20/20.  

On optometry clinic examination in April 1991, the veteran's 
right eye cornea was clear and without edema, and no 
conjunctival injection was noted.  Fluoroscopic examination 
was negative, and the assessment was that of right eye cornea 
clear and healthy with problems related to the use of her 
contact lenses.  The veteran was seen in May 1991 with 
complaints of significant visual difference between her old 
eyeglasses prescription and the new one.  Visual acuity was 
corrected to 20/20 with both prescriptions.  

The veteran was afforded an ophthalmology examination in 
January 1994 for complaints of a history of left eye cornea 
abrasions in 1988 and 1991, as well as "ghost" veins of the 
right eye.  On examination, glial tissue was observed.  No 
traction was found, and corrected visual acuity was that of 
20/20.  The assessment was that of contact (lenses) wearer 
with problems and glial tissue in the right fundus, with no 
evidence of traction on the retina, benign at this time.  The 
veteran was advised to return for follow-up visit in one 
year.  

In a November 1994 statement, the veteran reported a history 
of having a 1972 tennis ball injury; having dead veins inside 
the eye presently; wearing government prescribed soft contact 
lenses in 1978 and gas permeable lenses in 1989; having a 
1989 and 1990 toothpick injury; and having a 1991 right eye 
lesion from ill-fitting contact lens.  

In December 1994, the veteran had no visual complaints.  The 
maculae were clear, and right eye visual acuity was corrected 
to that of 20/20.  No disorder was noted.  The veteran was 
discharged effective in March 1995, apparently without 
additional pertinent examination.  

Service facility medical records dated in March 1997 reveal 
treatment for a right eye disorder, at which time the veteran 
gave a history of being hit in the right eye by a tennis ball 
approximately 25 years ago, with a one-year history of blurry 
right eye vision.  Visual acuity was that of 20/40 in the 
right eye, with 20/20 in the left eye.  The provisional 
diagnosis was that of central serous chorioretinopathy of the 
right eye, with epiretinal membrane and a pseudohole.  
Corrected visual acuity of the right eye was that of 20/25.  

On VA ophthalmology examination in August 1997, the veteran 
gave a history of being hit in the right eye with a tennis 
ball when she was a child.  A review of service medical 
records was completed, with notation that, in June 1983, the 
veteran was found to have a epiretinal membrane in a veil-
like fashion, extending from the inferior temporal area 
superior nasally toward and over the foveal and macular area, 
and with notation of a family history or glaucoma and 
keratomas.  The right eye visual acuity was 20/30, and 20/20 
in the left, at both distance and near distances.  Grid 
testing revealed a smudged area in the inferior nasal faveal 
region, with no metamorphopsia.  A dilated fundus examination 
revealed posterior vitreous detachments in both eyes and a 
macula of the right eye which matched the photo taken in 1983 
when there was a glial veil of tissue, noted to be "called 
an epiretinal membrane," extending from the fovea and now 
causing contraction and traction, and associated release of 
fluid most likely intraretinally , giving the pseudohole 
formation.  There was also retinal folds in this area 
indicating traction.  The assessment was that the epiretinal 
membrane of the right eye with a macular pseudohole, 
definitely equal to the vision level of 20/30, with posterior 
vitreous detachment of both eyes, but with no epiretinal 
membrane of the left eye.  It was the opinion of the examiner 
that this picture matched an onset as early as 1983, but that 
the onset of the actual contraction of the membrane did not 
occur until some time in the 1994 to 1995 period.  Surgical 
options were considered, but it was thought that the risks 
outweighed the benefits of the surgical treatment.  

Other treatment records dated in May 1998 show, on eye 
examination, the assessment was that of an epiretinal 
membrane with partial pseudohole.  


II.  Analysis

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that evidence which is pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.102, 3.303(d) (1998).  

In the present case immediately on appeal, the service 
medical records show no right eye disorder, abnormality, 
complaint, finding, or diagnosis on examination at the 
veteran's entry into service in March 1973.  While a history 
of a tennis ball injury to the right eye was reported years 
later, the record is unclear as to the specific date of this 
injury-both service and post-service medical records 
indicate a history of an injury either in childhood or in the 
early 1970's-either before or during the veteran's service 
which began in March 1973.  As no clear evidence shows that 
the veteran had a definite right eye disability at entry into 
service in March 1973, the veteran is presumed to have been 
in sound condition on entry into service in March 1973.  

A careful review of the service medical records shows the 
veteran had difficulty with contact lenses and repeated 
complaints of difficulty reading, typing, and headaches, as 
well as treatment for right eye swelling due to a "bug 
bite," and a demonstrated right eye disability diagnosed as 
right eye epiretinal membrane on optimetric examination in 
June 1983.  The post-service medical evidence shows continued 
epiretinal membrane of the right eye with a macular 
pseudohole, with a current diagnosis of that of central 
serous chorioretinopathy of the right eye, with epiretinal 
membrane and a pseudohole, for which a VA ophthalmologist in 
August 1997 gave an onset of 1983, and with a posterior 
vitreous detachment of both eyes was the same VA examiner 
gave a likely onset of 1994 or 1995.  As the veteran's active 
duty continued until March 31, 1995, the Board is unable to 
disassociate the present right eye disorder from her service.  
Accordingly, service connection for central serous 
chorioretinopathy of the right eye, with epiretinal membrane 
and a macular pseudohole, and posterior vitreous detachment 
of the right eye, is warranted.  



ORDER

Service connection for a right eye central serous 
chorioretinopathy with epiretinal membrane and a macular 
pseudohole and posterior vitreous detachment is granted.  



REMAND

The veteran argues that the recent VA examination were 
inadequate for the purpose of evaluating the severity of the 
service-connected right knee and thumb disorder.  The Board 
notes that any examination of musculoskeletal disability done 
for rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, the most recent VA 
examination is inadequate for evaluation purposes because it 
does not include sufficient detail for rating the disability 
at issue and further examination should be conducted on 
remand.  38 C.F.R. § 4.2.

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether her service-connected disorders are manifested by 
pain with use, weakened movement, excess fatigability, 
incoordination or any other functionally disabling symptoms.  
Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  In addition, any pertinent treatment records 
should be obtained for review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
the service-connected disorders since 
February 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected disorders.  All indicated 
tests, including X-ray studies and range 
of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected spondylosis with 
chronic low back pain.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
functional ability of the veteran's lower 
back.  The examiner should also be 
requested to determine whether, and to 
what extent, the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then she and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



